Opinion by

Hurt, J.

§ 543. Estoppel; toaiver of right to plead breach of contract in bar of action on contract; case stated. Appellee and appellants entered into a written contract, by the terms of which appellee was to serve appellants as a traveling salesman for $75 per month. It was stipulated in the contract that he should report to them each day by letter, or postal card, “ his location,” and that a failure on his part to do this forfeited his right to any salary that might be due him. Appellee failed to report almost from the commencement of his services to the termination thereof. Appellants knew of this failure, but made no complaint, but on the contrary, after appellee had been in their service a month, and failing to report according to his contract, he visited them at Galveston, and, with a full knowledge of his failure to report, they made no complaint about it, but sent him out again on his travels under the same contract, except that *488appellee, when starting ont this time, informed appellants that he would only write to them when he sent orders. Appellants having refused to pay appellee his salary according to contract, he sued them therefor, and recovered judgment for the amount due him under said contract. Held: Appellants were estopped by their acts from insisting on appellee’s breach of the contract, and such estoppel entitled appellee to recover upon the contract.
February 14, 1885.
Affirmed.